Title: Thomas Jefferson to Richard Rush, 25 October 1818
From: Jefferson, Thomas,Ticknor, George
To: Rush, Richard


          
            Dear Sir
            Monticello
Oct. 25. 18.
          
          This letter will be presented you by mr George Ticknor, a gentleman from Massachusets whose father is of distinguished standing in that state. this gentleman has been 4. years travelling and and sojourning in the different countries of Europe for the purposes of instruction, and with the same views will pass the approaching winter in Edinburg, Oxford, Cambridge and London. you will find him learned, discreet, correct and honorable; and in addition to the natural claim of an American citizen to your patronage, you will yield it for the heart-felt pleasure of gratifying the worthy. you may safely present him to whomsoever he may wish as a fine specimen sample of the American citizen. do it then for his sake, for your own sake and for mine, and accept the blessings of an old man with his cordial salutations.
          
            Th: Jefferson
          
        